I am largely in accord with the dissenting opinion of Mr. Justice FOWLER.  In this case it is apparent that appellant was in a favorable position for influencing the testatrix.  It certainly appears that he exercised persuasion in his own interests.  It, also., is evident that Jensen and others were not excluded from her consideration as objects of her bounty until after appellant's suggestion to her that Jensen was not cordial in his relations to him.  Was that an innocent observation?  Were other acts referred to in the opinions already filed unselfish, not colorable and prompted by design?  In considering this case, the trial court had in mind that testatrix was in appellant's hospital at the time of the drafting of the will, that a nurse in his employ was the one who brought the scrivener to her bedside, and that appellant and one of his employees participated in the destruction of a former will.  I think the progressive growth of his influence, and the use made of it by appellant, sufficiently indicates a descent to the grade of undue influence so that the trial court was warranted in reaching the conclusion it did. *Page 374